DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/28/2018. It is noted, however, that applicant has not filed a certified copy of the priority application as required by 37 CFR 1.55.

Response to Amendment
The Amendment filed 8/25/2021 has been entered. Claims 9-14 are cancelled. Claims 1-8, and 15-20 remain pending in the application.  Applicant’s amendments to the claims have overcome the rejection under 101, 112(a), and 112(b) in the previous Office Action.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Ngo et al. (US Patent Application Publication 2014/0047527), referred to as Ngo herein [previously cited].
Paxton et al. (US Patent Application Publication 2012/0246737), referred to as Paxton herein [previously cited].
Quick Review: Color Switch (Game/App Review) [2017] https://www.youtube.com/watch?v=Qj6xq-k_6SE, referred to as Color Switch herein [previously cited].

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ngo.

Regarding claim 1, Ngo an identity verification method, comprising (Ngo, Abstract – determination of whether the puzzle is solved by a human, determining whether the requesting client is controlled by a human. See also Fig. 6 with ¶0071 – authentication token validates whether the user determined to be human):
providing a CAPTCHA image including a slider and a predetermined path for the slider in a verification region (Ngo, ¶0007-¶0009 – CAPTCHA system that incorporates behavioral trends of the user. Fig. 5C with ¶0052-¶0053 – user is required to slide the object along the path to the target a series of times. Fig. 5D with ¶0055 – user needs to drag the object to the target along the curved path without 
providing an operating instruction of the slider in a prompt region (Ngo, ¶0042 – user is prompted to perform the action. Fig. 5C – user is prompted with text “Drag the Slider to the Target Box with the lock sign, SlideSolve three times to complete” as well as displaying the contextual key and locked lock. Fig. 5D – “Drag the Man to the House along the Road, Avoid getting off the road” and “Run the bases to see last night’s game highlights!” prompt instructions. See also Fig. 5F “Drag the Green Square to the Blue Square”);
generating a providing time and a providing location of a prompt indication according to a predetermined algorithm during operation of the slider; providing the prompt indication according to the providing time and the providing location (Ngo, ¶0042 – user is prompted with instructions when the puzzle is presented. Fig. 5C with ¶0052-¶0053 – user is prompted with instructions when the puzzle is presented. The lock prompt switches to unlock when the user successfully completes the first stage, and switches back to being locked at a different location to prompt the user to complete the puzzle an additional time. Additionally, the key drags according to user input. In this case, the prompt is the text provided at the presentation of the puzzle, the lock presented at the time when the user taps the key, the unlock presented when the user successfully completes the first task, and the lock presentation to invite the user to complete the task again after the user completes the first task. See also Fig. 5D with ¶0055 and Fig. 5E with ¶0059-¶0060 – dragged object drags);
receiving operation behavior on the slider and determines if the operation behavior satisfies the operating instruction; and generating a verification result according to the determined result (Ngo, Fig. 5C with ¶0052-¶0053 – puzzle is solved when the key reaches the lock the third time. Fig. 5D with ¶0055 – puzzle is solved when the user drags the object through the curving path without leaving the road. Fig. 5E with ¶0059-¶0060 – puzzle is solved when the user drags the object through the target 

Regarding claim 3, Ngo discloses the elements of claim 1 above, and further discloses wherein the predetermined path comprises at least two branches, and the prompt indication is configured to prompt a user to select one branch of the at least two branches during the operation of the slider (Ngo, Fig. 5C – left and right paths, user is prompted to select the path to the lock. Fig. 5D – toward the house and away from the house are two branches as the user slides the figure along the path. Fig. 5E – left and right paths at the starting point on home plate).

Regarding claim 4, Ngo discloses the limitations of claim 1 above, and further discloses wherein the prompt indication comprises interception lines with different colors (Ngo, Fig. 5C – in the black and white figures the lock interception lines are shown with achromatic colors black and grey depending on whether the lock is unlocked).

Regarding claim 5, Ngo discloses the elements of claim 1 above, and further discloses wherein the prompt indication is provided at least two times during the operation the slider (Ngo, Fig. 5C with ¶0052-¶0053 – lock prompt is provided more than two times during the slider operation).

Regarding claim 6, Ngo discloses the elements of claim 1 above, and further discloses wherein the prompt indication is configured to prompt a user to select an action from a group of pausing the operation of the slider, ending the operation of the slider, returning the slider back, changing the sliding direction of slider (Ngo, Fig. 5C – left and right paths, user is prompted to select the path to the lock. Fig. 5E – returning the object to home plate).

Regarding claim 7, Ngo discloses the elements of claim 1 above, and further discloses wherein the prompt indication is provided randomly during the operation of the slider (Ngo, Fig. 5C with ¶0052 – random positioning of the lock prompt).

Regarding claim 8, Ngo discloses the elements of claim 1 above, and further discloses wherein the operating instruction comprises an operation way of the slider and a condition met during the operation (Ngo, ¶0042 – user is prompted to perform the action. Fig. 5C – user is prompted with text “Drag the Slider to the Target Box with the lock sign, SlideSolve three times to complete” as well as displaying the contextual key and locked lock. Fig. 5D – “Drag the Man to the House along the Road, Avoid getting off the road” and “Run the bases to see last night’s game highlights!” prompt instructions. See also Fig. 5F “Drag the Green Square to the Blue Square”).

Regarding claim 15, Ngo discloses an electronic device comprising: at least one processor; and a storage medium storing one or more computer executable instructions that, when executed by the at least one processor, cause the at least one processor to (Ngo, at least Fig. 3 with ¶0036-¶0039 – processor executing instructions in hardware memory. Abstract – determination of whether the puzzle is solved by a human, determining whether the requesting client is controlled by a human. See also Fig. 6 with ¶0071 – authentication token validates whether the user determined to be human):
provide a CAPTCHA image including a slider and a predetermined path for the slider in a verification region (Ngo, ¶0007-¶0009 – CAPTCHA system that incorporates behavioral trends of the user. Fig. 5C with ¶0052-¶0053 – user is required to slide the object along the path to the target a series of times. Fig. 5D with ¶0055 – user needs to drag the object to the target along the curved path without 
provide an operating instruction of the slider in a prompt region (Ngo, ¶0042 – user is prompted to perform the action. Fig. 5C – user is prompted with text “Drag the Slider to the Target Box with the lock sign, SlideSolve three times to complete” as well as displaying the contextual key and locked lock. Fig. 5D – “Drag the Man to the House along the Road, Avoid getting off the road” and “Run the bases to see last night’s game highlights!” prompt instructions. See also Fig. 5F “Drag the Green Square to the Blue Square”);
generate a providing time and a providing location of a prompt indication according to a predetermined algorithm during operation of the slider; provide the prompt indication according to the providing time and the providing location (Ngo, ¶0042 – user is prompted with instructions when the puzzle is presented. Fig. 5C with ¶0052-¶0053 – user is prompted with instructions when the puzzle is presented. The lock prompt switches to unlock when the user successfully completes the first stage, and switches back to being locked at a different location to prompt the user to complete the puzzle an additional time. Additionally, the key drags according to user input. In this case, the prompt is the text provided at the presentation of the puzzle, the lock presented at the time when the user taps the key, the unlock presented when the user successfully completes the first task, and the lock presentation to invite the user to complete the task again after the user completes the first task. See also Fig. 5D with ¶0055 and Fig. 5E with ¶0059-¶0060 – dragged object drags);
receive operation behavior on the slider and determines if the operation behavior satisfies the operating instruction; and generate a verification result according to the determined result (Ngo, Fig. 5C with ¶0052-¶0053 – puzzle is solved when the key reaches the lock the third time. Fig. 5D with ¶0055 – puzzle is solved when the user drags the object through the curving path without leaving the road. Fig. 5E with ¶0059-¶0060 – puzzle is solved when the user drags the object through the target points. Fig. 6 

Regarding claim 17, Ngo discloses the elements of claim 15 above, and further discloses wherein the predetermined path comprises at least two branches, and the prompt indication is configured to prompt a user to select one branch of the two branches during the operation of the slider (Ngo, Fig. 5C – left and right paths, user is prompted to select the path to the lock. Fig. 5D – toward the house and away from the house are two branches as the user slides the figure along the path. Fig. 5E – left and right paths at the starting point on home plate).

Regarding claim 18, Ngo discloses the elements of claim 15 above, and further discloses wherein the prompt indication comprises interception lines with different colors (Ngo, Fig. 5C – in the black and white figures the lock interception lines are shown with achromatic colors black and grey depending on whether the lock is unlocked).

Regarding claim 19, Ngo discloses the elements of claim 15 above, and further discloses wherein the prompt indication is provided at least two times during the operation the slider (Ngo, Fig. 5C with ¶0052-¶0053 – lock prompt is provided more than two times during the slider operation).

Regarding claim 20, Ngo discloses the elements of claim 15 above, and further discloses wherein the prompt indication is configured to prompt a user to select an action from a group of pausing the operation of the slider, end the operation of the slider, returning the slider back, changing sliding direction of slider (Ngo, Fig. 5C – left and right paths, user is prompted to select the path to the lock. Fig. 5E – returning the object to home plate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ngo in view of Paxton in further view of Color Switch.

Regarding claim 2, Ngo discloses the elements of claim 1 above, and further discloses wherein the prompt indication comprises an interception line in the range of the predetermined path and is configured to prompt for a 
However, Ngo does not appear to expressly disclose the interception line in the path prompting the user to pause. However, in the same field of endeavor, Paxton discloses a CAPTCHA system (Paxton, Abstract)
wherein the CAPTCHA is includes a game-like format or game mechanic (Paxton, Fig. 3E with ¶0007, ¶0024, ¶0026, ¶0031, ¶0035).

However, Ngo as modified does not appear to expressly disclose the interception line in the path prompting the user to pause.
However, in the same field of endeavor, Color Switch discloses a game-like format or game mechanic including the interception line in the path prompting the user to pause (Color Switch, Page 1 @ 0:31 into the video and Page 2 @ 0:35 into the video – narrator explains (see closed captions) user controls the speed of a ball which must pass through a moving obstacle in order to reach the goal.  To pass through the obstacle, the ball must match the color of the moving obstacle. Page 3 @ 0:35 into the video – if the user sends the ball upward while the colors are not matching, the ball crashes and the player loses. Page 4 @ 0:01 into the video – the player waits for the moving obstacle to align color before proceeding. Page 5 @ 0:04 into the video – the player proceeds when the obstacle color is aligned. See also Pages 6-7 @ 0:15 into the video – player pauses for the obstacle color to align. Page 8 @ 0:18 into the video – player proceeds when the obstacle color is aligned. In this case, a moving color coded interception line blocks the path of the object, and the player must pause when the colors are not aligned, and proceed through the path when the colors are aligned to win the game. Pages 9-10 @ 0:05-0:06 – the color of the ball is changed by passing through a portion of the level).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the puzzle of Ngo to include moving obstacles that the user must wait to align before proceeding based on the teachings of Color Switch. The motivation 

Regarding claim 16, Ngo discloses the elements of claim 15 above, and further discloses wherein the prompt indication comprises an interception line in the range of the predetermined path and is configured to prompt for a 
However, Ngo does not appear to expressly disclose the interception line in the path prompting the user to pause. However, in the same field of endeavor, Paxton discloses a CAPTCHA system (Paxton, Abstract)
wherein the CAPTCHA is includes a game-like format or game mechanic (Paxton, Fig. 3E with ¶0007, ¶0024, ¶0026, ¶0031, ¶0035).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the puzzle of Ngo to include games based on the teachings of Paxton. The motivation for doing so would have been to more effectively enhance security while retaining users (Paxton, ¶0003-¶0004) with a greater variety of complex puzzles that are more difficult for algorithms to solve (Paxton, ¶0025).
However, Ngo as modified does not appear to expressly disclose the interception line in the path prompting the user to pause.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the puzzle of Ngo to include moving obstacles that the user must wait to align before proceeding based on the teachings of Color Switch. The motivation for doing so would have been to offer a greater variety of complex puzzles that are more difficult for algorithms to solve.


Response to Arguments
Applicant's arguments filed 8/25/20201 have been fully considered but they are not persuasive.
Applicant argues that:
Claim 1 defines that "generating a providing time and a providing location of a prompt indication according to a predetermined algorithm during operation of the slider". It is 

The Examiner cannot concur with the Applicant. Showing the lock at a different location requires generating the image of the lock at the location according to a determined condition, time, and location at which to generate the lock, including during operation of the slider (Ngo, Fig. 5C with ¶0052-¶0053). Additionally, at the time that it is determined that the user has unlocked the lock, during operation of the slider, the unlock prompt is generated (Ngo, Fig. 5C with ¶0052-¶0053). Additionally, at the time that the puzzle is determined to be presented, instructions are generated, including during operation of the slider (Ngo, ¶0042). Additionally, at the time that the user is determined to have dragged the key, the key indication is generated at the drag location during the operation (Fig. 5D with ¶0055 and Fig. 5E with ¶0059-¶0060 – dragged object drags).

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175